DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 4-7, 10-15, 17-26, and 42-44 are pending as amended 4/9/20, and are considered herein.

Specification
	The specification is objected to.
	The first paragraph fails to provide the present status of the parent non-provisional Application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 14, 24, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites “preferably Vγ9Vγ2 T cells”.  Because the specification fails to list the embodiments where it is preferred to stimulate specifically Vγ9Vγ2 T cells, the limitation is not clear.
	Claim 11 recites “preferably a nitrogen-containing bisphosphonate”.  Because the specification fails to list the embodiments where it is preferred to use these, the limitation is not clear.
	Claim 14 recites “preferably a lipid vesicular core”.  Because the specification fails to list the embodiments where it is desired to have a lipid vesicular core, the limitation is unclear.
	Claim 24 recites several of preferably, or more preferably instances, for the size of the particle. Because the specification fails to list the embodiments where it is preferred or more preferred to use each of these, the limitation is not clear.
	Claim 42 recites “preferably professional antigen presenting cells”.  Because the specification fails to list the embodiments where it is desired to use only the professional APCs, the limitation is not clear.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 10-15, 17-26, and 42-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 42 and 44 each are drawn to compositions or the use of compositions which contain an RNA which encodes at least one antigen.  Claim 4 demonstrates that this encoded antigen may be disease-associated antigen, or an antigen that elicits an immune response of a disease-associated antigen.
The specification defines disease-associated antigens as those that are associated with a disease, the axiomatic definition (p. 26, starting line 15).  Further, regarding those antigens that that elicit a response a disease-associated antigen, the specification provides literal antecedent basis for the same (e.g., p. 3, lines 6-7).  However, not a single example is given of an antigen that provides an immune response to another antigen, and particularly not to another antigen, which other antigen is associated with a disease.
The Art also fails to describe an antigen which can be used to elicit a response to another antigen.  The same makes sense, because if one antigen caused an immune response to another antigen, it would throw the immune system into an unpredictable set of immune responses, many of which may not be desired by the immune system, e.g., self-antigens.
Thus, the Artisan would not have understood Applicant to have been in possession of an RNA encoding an antigen which causes an immune response to another, disease-associated, antigen.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 1 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 6 requires the RNA of Claim 1 to cover a portion or the whole surface of the vesicular core. However, Claim 1 requires it to form a shell on at least a portion of the vesicular core.  Hence, these claims have substantially the same scope.


  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, 10-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,950,065. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Claim 1: Claim 1 of the patent is a particle comprising the same elements (i) and (iii), but only requires of (ii) a therapeutically effect compound, (which is not listed as useful in immunotherapy).  However, such therapeutically effective compound may be the same gamma delta T cell stimulating compounds (e.g., Claim 3).
	Claim 4.  The antigen may be the same (e.g., Claim 1).
	Claim 5: the RNA, being a hydrophilic shell on a portion of the core as listed in Claim 1 of the patent, causes its prime embodiments to be those that are exposed to the medium.  This is because the claim is read only to comprise what is listed.  
	Claim 6: as noted in the DP warning, above, this has the same scope as claim 1 and is therefore rejected on the same basis.  Moreover, it is noted that the limitation “at least a portion of the vesicular core” in Patent claim 1, clearly evidences the embodiments of part of the core, as well as all of the core.
	Claim 7: the particle may be water soluble (e.g., Claim 2), or may be a small molecule compound (e.g., Claim 5).
	Claim 10: the therapeutically effective compound may stimulate the same cells (e.g., Claim 3).
	Claim 11: the same compound may be, e.g., an aminobisphosphonate (e.g., Claim 6).
	Claim 12: the same compounds are listed in Claim 5.
	Claim 13: the core may be positively charged (e.g., Claim 7).
	Claim 14: the same core compositions are listed (e.g., Claim 8).
	Claim 15: Claim 9 lists bilayer, Claim 10 lists liposome.
	Claim 17: cationic lipid is found in Claim 11.
	Claim 18: cationic lipids are found in Claim 11, and thus, such are present, and negative charges are part of RNA, which is present (e.g., Claim 1).
	Claim 19: helper lipids are found in e.g., Claim 13.
	Claim 20: the same neutral/negatively charged helper lipid is found in Claim 14.
	Claim 21: the same lipids are found in Claim 12.
	Claim 22: the same helper lipids are found in Claim 15.
	Claim 23: Claim 16 teaches the same size range.
	Claim 24: Claim 16 teaches 1000, which anticipates the claim.
	Claim 25: as the method of obtaining the same does not alter the structure claimed, it is assumed, because the structure is present, it is also anticipating.
	Claim 26: the same carrier/diluent/excipients are claimed (e.g. Claim 17).
	Thus, in light of the patent, it would have been obvious to make the invention claimed.  The Artisan would do so and expect success, as it is claimed.

Claims 42-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,576,146. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 42: Claim 1 of the patent is drawn to a method of administering to a subject, a composition comprising elements (i), (ii) and (iii), however, the therapeutically effective compound is not listed in Claim 1 as being useful in immunotherapy.  However, Claim 3 is drawn to agents that stimulate gamma delta T cells.  The effect of expressing in APCs and professional APCs is necessarily a function of the structure of the method.
Claim 43: the effect of expressing, etc., in DCs or macrophages is a function of the method, and the steps having been applied, absent reason to believe otherwise, it will occur.
Claim 44: Claim 1 of the method is drawn to inducing an immune response with elements (i), (ii), and (iii) being administered to the subject.  Although the “compound is useful in immunotherapy” is not recited, it is clear that such substances are specifically embraced, and examples are provided in, e.g., Claim 3.
Thus, in light of the patent, it would have been obvious to make the invention.  The Artisan would do so, and expect success, as the components are claimed.

Conclusion
No claim is allowed.



	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1631